     Case 3:21-cv-00065 Document 110 Filed on 09/03/21 in TXSD Page 1 of 1
                                                                           United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                            September 03, 2021
                    IN THE UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS


 STATE OF TEXAS, et al.,

                      Plaintiffs,

        v.
                                          No. 3:21-cv-00065
 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United
 States, et al.,

                      Defendants.



                                         ORDER

       Upon consideration of Defendants’ Consent Motion for Extension of Time to file

Reply in Support of Motion to Dismiss, and for good cause shown, it is hereby

       ORDERED that the Motion is GRANTED, it is further

       ORDERED that Defendants shall have until and including September 20, 2021, to

file their motion to dismiss.

       SO ORDERED.



        September 03, 2021
Dated: _________________                    ____________________________________
